          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 1 of 7
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 2, 2020
BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Nkanga Nkanga, 18 Cr. 713 (JMF)

Dear Judge Furman:

        The Government respectfully submits this letter in opposition to the defendant’s third
motion to be released from custody, which he now makes pursuant to 18 U.S.C. §§ 3582(c) and
3622, seeking a reduction in sentence to time served with supervised release including home
confinement or, in the alternative, a court order directing the Federal Bureau of Prisons (“BOP”)
to temporarily furlough him for thirty days. (Dkt. 89).1 The Government is extremely sensitive to
the very real concerns at stake, but because the defendant again seeks release pursuant to statutes
that do not provide the Court authority to grant the requested relief, the defendant’s motion must
be denied, as discussed further below.

I. REDUCTION IN SENTENCE PURSUANT TO SECTION 3582(c)(1)(A)(i)

    A. Applicable Law

       Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court “may not
modify a term of imprisonment once it has been imposed except” as provided by statute. As
relevant here:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to


1
  In order to fashion a legal sentence that granted the defendant’s request for “home confinement,”
the Court would have to resentence the defendant to time served, to be followed by a period of
supervised release including a special condition of home confinement. As discussed below, such
a sentence reduction would not appropriately capture the severity of the defendant’s conduct. The
BOP “home confinement” program under the First Step Act, which is a discretionary program for
inmates nearing the end of their sentences, is unrelated to the defendant’s instant request and, in
any event, similarly committed to BOP discretion as described below.
          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 2 of 7
                                                                                              Page 2


       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment . . . after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission . . . .

Id. As described in the Senate Judiciary Committee Report for the initial legislation behind Section
3582(c)(1)(A), this provision is intended to apply “to the unusual case in which the defendant’s
circumstances are so changed, such as by terminal illness, that it would be inequitable to continue
the confinement of the prisoner.” S. Rep. No. 98-225, at 121 (1983).

       1. Mandatory Exhaustion of Administrative Remedies

        First, the statute conditions the possibility of a sentence modification on (i) a motion to the
Court from the BOP or (ii) defendant’s exhaustion of all administrative appeals from the BOP’s
refusal to bring a motion on his behalf or the lapse of 30 days after such a request by the defendant
to the BOP. Unlike situations in which administrative exhaustion constitutes a prudential overlay
created by the courts that can be waived, the language of Section 3582(c) makes clear that a court
cannot act unless the requirement is satisfied. The statute is clear that unless the enumerated
requirements are met, a court “may not modify a term of imprisonment.” 18 U.S.C. § 3582(c)
(emphasis added). See Poole v. Mukasey, 522 F.3d 259, 263 (2d Cir. 2008) (“Statutory exhaustion
requirements are mandatory, and courts are not free to dispense with them.” (quoting Bastek v.
Fed. Crop Ins., 145 F.3d 90, 94 (2d Cir. 1998))). It is critical, in this context, to note that Section
3582(c)’s exhaustion requirement is statutory, and thus is not the sort of judicially-crafted
exhaustion requirement that “remain[s] amenable to judge-made exceptions.” Ross v. Blake, 136
S. Ct. 1850, 1857 (2016). By significant contrast, statutory exhaustion requirements “stand[] on
a different footing.” Id. There, “Congress sets the rules—and courts have a role in creating
exceptions only if Congress wants them to.” Id. Thus, where a statute contains mandatory
exhaustion language, the only permissible exceptions are those contained in the statute. Id.

        Judge Cote recently considered this precise question, holding that Section 3582 set forth a
statutory exhaustion requirement that must be “strictly enforc[ed].” United States v. Monzon, No.
99 Cr. 157 (DLC), 2020 WL 550220 (S.D.N.Y. Feb. 4, 2020) (citing Theodoropoulos v. I.N.S.,
358 F.3d 162, 172 (2d Cir. 2004) (“[A]s a general rule, courts are required to strictly enforce
statutory exhaustion requirements.”)). After thoroughly discussing the law surrounding
exhaustion requirements and whether and when they can be waived by courts, Judge Cote held
that because the BOP had not brought the Section 3582 motion at issue and the petitioner had not
exhausted his administrative remedies, the Court was statutorily barred from granting his request
for a sentence reduction. Id. at 5; see also United States v. Miralishvili, No. 14 Cr. 810 (CM), ECF
No. 501 (S.D.N.Y. Apr. 1, 2020) (declining to waive the exhaustion requirement); United States
v. Demaj, No. 16 Cr. 289 (ALC) (S.D.N.Y. Apr. 2, 2020) (denying motion for compassionate
release on exhaustion grounds).
          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 3 of 7
                                                                                            Page 3


        There are good reasons why Congress chose to include the exhaustion requirement. The
BOP, consistent with its historic practice under the statute, appropriately and necessarily evaluates
numerous factors and solicits input from relevant offices before making a final determination on a
request for compassionate release. Prior to approving a request for a reduced sentence, pursuant
to agency policy and Department regulation, the BOP conducts a thorough evaluation of the
circumstances underlying the request, including gathering and assessing all pertinent institutional,
medical, and other personal records. The review is conducted by the warden of the institution
where the inmate is confined; the BOP General Counsel; the BOP Medical Director and/or the
Assistant Director of the Correctional Programs Division, depending on the nature of the request;
and ultimately the Director of the BOP. See 28 C.F.R. § 571.62(a); BOP Program Statement
5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18
U.S.C.           §§ 3582(c)(1)(A)            and            4205(g),           available           at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The General Counsel also solicits the
opinion of the United States Attorney in the district in which the inmate was sentenced. 28 C.F.R.
§ 571.62(a)(2). Finally, where an inmate’s term of imprisonment is to be followed by a period of
supervised release, the agency contacts the United States Probation Office for the district to which
the inmate would be released to ensure the proposed release plan required by 28 C.F.R.
§ 571.61(a)(2) is appropriate and the location to which the inmate would be released comports
with the terms of the inmate’s supervised release. See BOP Program Statement 5050.50 at 14.
These reviews are conducted to ensure that the request by the inmate does, indeed, reflect
extraordinary and compelling circumstances; that the inmate’s early release would not unduly
minimize the severity of the inmate’s offense; and that the inmate’s early release would not unduly
jeopardize public safety, which are all factors that must be taken into account by the Court under
Section 1B1.13 and the BOP program statement. In all cases, BOP endeavors to complete this
review without undue delay, and in the case of requests made on the basis of the inmate’s medical
condition, the agency expedites the review. See 28 C.F.R. § 571.62(c). In cases where the request
is denied by the warden, the inmate is allowed to appeal that denial through the BOP’s
administrative remedy process. 28 C.F.R. § 571.63(a). This ensures consistency across all
prisoners seeking early release on compassionate grounds.

       2. Merits Definition of “Extraordinary and Compelling Reasons”

       Second, although the Sentencing Guidelines are normally only advisory, because the statute
requires the reduction to be “consistent with” the applicable Guidelines policy statements, they
have been incorporated into the statute by reference and are therefore binding prerequisites. See
Dillon v. United States, 560 U.S. 817, 827 (2010); 28 U.S.C. § 994(t); accord, e.g., United States
v. Ebbers, No. 02 Cr. 1144 (VEC), 2020 WL 91399 (S.D.N.Y. Jan. 8, 2020).

       The applicable Sentencing Commission policy statement provides a definition of
“extraordinary and compelling reasons,” see U.S.S.G. § 1B1.13 Application Note 1, and includes
the additional requirement that “the defendant is not a danger to the safety of any other person or
to the community, as provided in 18 U.S.C. § 3142(g) [the Bail Reform Act],” U.S.S.G.
§ 1B1.13(2). In cases in which the asserted ground for compassionate release is the defendant’s
medical condition, “extraordinary and compelling reasons” is defined as follows:
          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 4 of 7
                                                                                             Page 4


       (A) Medical Condition of the Defendant.—

           (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
                   illness with an end of life trajectory). A specific prognosis of life expectancy
                   (i.e., a probability of death within a specific time period) is not required.
                   Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                   (ALS), end-stage organ disease, and advanced dementia.

           (ii)    The defendant is—

                   (I)     suffering from a serious physical or medical condition,

                   (II)    suffering from a serious functional or cognitive impairment, or

                   (III)   experiencing deteriorating physical or mental health because of
                           the aging process,

                   that substantially diminishes the ability of the defendant to provide selfcare
                   within the environment of a correctional facility and from which he or she is
                   not expected to recover.

Id. § 1B1.13 Application Note 1. A catchall provision also allows the Director of the BOP to
determine that “there exists in the defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.
Application Note 1(D). But the Director of the BOP has not made such a determination in this
case.

        BOP has adopted a Program Statement establishing more detailed criteria implementing
the above standards governing when it will seek compassionate release on behalf of an inmate.2
See BOP Program Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures
for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g), available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf. While not binding on this Court, the
Program Statement should be given such weight as the Court deems appropriate in light of its
persuasiveness. See Reno v. Koray, 515 U.S. 50, 61 (1995) (BOP program statements, which do
not require notice and comment, are entitled to “some deference” where they reflect a “permissible
construction of the statute” (internal quotation marks omitted)); see generally Skidmore v. Swift &
Co., 323 U.S. 134 (1944); United States v. Mead Corp., 533 U.S. 218 (2001). Where the asserted
grounds for compassionate release is a debilitating medical condition (as opposed to, for example,
a terminal diagnosis), Program Statement 5050.50 requires that (1) the inmate suffers from “an


2
  Prior to adoption of the First Step Act in late 2018, a motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A) could be filed only by the Director of the Bureau of Prisons, so for practical
purposes the Program Statement served as a gateway set of requirements before an inmate could
receive compassionate release. As amended, the statute now permits inmates to file motions for
compassionate release directly with the Court.
          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 5 of 7
                                                                                             Page 5


incurable, progressive illness” or “a debilitating injury from which [the inmate] will not recover,”
and (2) the inmate is either (A) “completely disabled, meaning that the inmate cannot carry on
self-care and is totally confined to a bed or chair,” or (B) “capable of only limited self-care and is
confined to a bed or chair more than 50% of waking hours.” Program Statement 5050.50, at 5.

        As the proponent of the motion, the defendant bears the burden of proving “extraordinary
and compelling reasons” exist under the above criteria to justify early release. See United States
v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive
access to proof on a given issue normally has the burden of proof as to that issue.”).

   B. Discussion

       The defendant’s motion for a reduction in sentence to time served to be followed by
supervised release including home confinement must be denied.

        First, the defendant concedes that he has not exhausted his administrative remedies,
because he emailed his request for compassionate release to the BOP the same day he filed it with
this Court. Plainly, he has failed to satisfy the statutory requirements on which this Court’s power
to act is conditioned. By styling his request for compassionate relief as an “emergency” in an
effort to skirt the exhaustion requirement would allow the defendant to make an end run around
the process envisioned and mandated by Congress. That process is particularly important at a time
when the BOP is facing an influx of similar requests, and there is a pronounced need for the orderly
and consistent resolution of these requests on the timeline that Congress enacted in the statute.
Accordingly, this Court cannot consider the motion at the present time.

        Second, even if the defendant had met the threshold exhaustion requirement (which he has
not), and even assuming that his medical condition met the requirements set forth in U.S.S.G.
§ 1B1.13 Note 1(a), this Court should still deny the defendant’s request for a reduction in sentence
to time served because the same Section 3553(a) factors that the Court considered in imposing the
original sentence three weeks ago continue to justify that sentence today. The defendant
committed an incredibly serious offense, and he already received a substantial downward variance
in light of his health issues—from the Guidelines-recommended sentence of 108 to 135 months,
to the sentence of 36 months that the Court imposed. The reduction now requested by the
defendant to time served after serving only approximately five months of his 36-month sentence
of imprisonment would entirely fail to satisfy any of the purposes of sentencing and would not be
appropriate. See, e.g., United States v. Credidio, No. 19 Cr. 111 (PAE), ECF No. 62 (S.D.N.Y.
Mar. 30, 2020) (denying motion for compassionate release and reduction of sentence to home
confinement in light of COVID-19 pandemic for 72-years old defendant sentenced in Feb. 2020
to 33 months’ imprisonment because lengthy term of imprisonment was required for reasons stated
at sentencing); accord id. ECF No. 66 (S.D.N.Y. Apr. 2, 2020) (denying § 2241 habeas petition in
concluding that court was without power to act, while noting the availability of various remedies
within the BOP and urging the defendant to seek those remedies). The 36-month sentence the
Court originally imposed should stand.
          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 6 of 7
                                                                                                Page 6


        Accordingly, the defendant’s motion for a reduction in sentence is procedurally barred, and
in any event he has failed to meet his burden of demonstrating that a reduction is warranted. The
motion should be denied.

II. BOP ADMINISTRATIVE FURLOUGH PURSUANT TO SECTION 3622

        The defendant’s request for an administrative furlough pursuant to 18 U.S.C. § 3622 must
similarly be denied.

        Section 3622 states that “[t]he Bureau of Prisons may release a prisoner from the place of
his imprisonment for a limited period if such release appears to be consistent with the purpose for
which the sentence was imposed . . . if such release otherwise appears to be consistent with the
public interest and if there is reasonable cause to believe that a prisoner will honor the trust to be
imposed in him, by authorizing him, under prescribed conditions, to . . .” engage in one of a series
of specifically listed activities including visiting sick relatives, attending family funerals, or
participating in a work-release program, among others.

        This provision, however, vests sole discretion over any such furloughs with the BOP, as
the legislative history makes plain. See S. Rep. 98-225, at 143 (1983) (“The Committee does not
intend that work release under this subsection be expanded to the extent that it develops into a
device for early release from prison.... [T]emporary release under subsection[ ] ... (c) is within the
discretion of the Bureau of Prisons; there is no absolute right to work release or other outside
privileges.”). Notwithstanding that the defendant claims to have identified no cases addressing
this issue, multiple Courts of Appeals have concluded that the judicial branch has no authority
with respect to administrative furloughs under Section 3622, and the Government has not
identified any decision to the contrary. See, e.g., In re Radcliff, No. 12-1444, 2012 WL 5974172
(10th Cir. Nov. 28, 2012) (“The statute could not be clearer as to whom it vests with the authority
to grant temporary release . . . it is up to the BOP, not the district court, to consider whether, in its
discretion, Mr. Radcliff should be granted temporary release under § 3622(a).”); United States v.
Premachandra, No. 95-2871, 1996 WL 102567 (8th Cir. Mar. 8, 1996) (“We agree with the district
court that 18 U.S.C. § 3622 vests authority to grant medical furloughs with the Bureau of Prisons
(BOP), not the federal courts.”); McMullen v. Hambrick, No. 93-5089, 1993 WL 302197 (6th Cir.
Aug. 6, 1993) (“[T]he Bureau of Prisons is charged with the discretion over whether to temporarily
release a prisoner for the purpose of attending a relative’s funeral . . . [the district court] was
without authority to order the release of McMullen for the purpose of attending a funeral.”).

        Moreover, the Supreme Court has held that courts have no authority with respect to other
programs delineated in adjacent statutory sections under the same subchapter governing BOP
administration of sentences. See Tapia v. United States, 564 U.S. 319, 329-31 (2011) (noting that
BOP has “plenary control” over prisoner designation under 18 U.S.C. § 3621 and drug treatment
programs under 18 U.S.C. §§ 3621 and 3624). And Section 3625 expressly eliminates judicial
review under the Administrative Procedure Act of any decision made by BOP under, among other
statutes, Section 3622, further evidencing Congress’s intent that these matters are vested within
the sole discretion of the BOP.
          Case 1:18-cr-00713-JMF Document 97 Filed 04/02/20 Page 7 of 7
                                                                                          Page 7


       Accordingly, this Court has no authority to order release under Section 3622. The
defendant’s motion must be denied.

III. CONCLUSION

       For the reasons set forth above, the defendant’s third motion for release from prison must
be denied.3


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: ___/s/__________________________
                                             Jacob R. Fiddelman
                                             Cecilia E. Vogel
                                             Assistant United States Attorneys
                                             (212) 637-1024 / 1084


cc:    Daniel S. Parker, Esq. (by ECF)
       Joshua Horowitz, Esq. (by ECF)
       Benjamin Silverman, Esq. (by ECF)




3
  Pursuant to the Court’s suggestion, the Government has engaged in efforts with the BOP to
expedite the defendant’s designation to a long-term facility. The Government has been informed
that the defendant will likely be designated in the next several days. It is uncertain as to how
quickly thereafter the defendant will be moved to the designated facility, but the Government
intends to continue its efforts to accomplish that result. We will also inquire with the warden of
the MDC as to the expected timeline for decision on the defendant’s requests for compassionate
release and/or a furlough.
